Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/24/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 8-12 and 14-19 are pending and are presented for examination.  
Claims 8-12 and 14-19 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 8, the specific limitations of “the connector, the choke coil, and the board not overlap in this order when viewed from axially below; and the choke call overlaps the heat sink main body and the heat sink protrusion in a radial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 9-12 and 14-19 are also allowable for depending on claim 8. 

Applicant disclose (see Figs. 1, 3-12) the connector (200), the choke coil (80a), and the board (70) overlap in this order when viewed from axially below; and the choke call (80a) overlaps the heat sink (100) main body (103) and the heat sink protrusion 

In the best search, the examiner considered KAWATA et al (JP 6179476 B2, IDS) in view of MIYACHI et al (US 20190296602 A1). 
As for claim 8, KAWATA discloses a motor comprising:
a rotor (15) including an axially extending shaft (16);
a stator (12) surrounding a radially outer side of the rotor;
a housing (215) accommodating the rotor and the stator therein (at least partially);
a holder (220) disposed axially above the stator;
a board (41, 241) fixed axially above the holder;
a choke coil (89) electrically connected to the board; and
a connector (280) radially outside the housing; wherein
the holder is a heat sink [e.g., 0085-],
the heat sink includes a heat sink main body (central portion 230) and a heat sink protrusion (radially outer portion 236) which is continuous with the heat sink main badly, the heat sink protrusion extending radially outward of the housing (Figs. 12-15): 
KAWATA failed to teach that the connector, the choke coil, and the board not overlap in this order when viewed from axially below; and the choke call overlaps the heat sink main body and the heat sink protrusion in a radial direction.  
MIYACHI further discloses the choke coil (39) is placed underneath of the board (35) in the recess of the heat sink (31), and therefore, the connector (42), the choke coil 
By importing the teaching of MIYACHI into KAWATA, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to construct such that the choke coil (89) is placed underneath of the board (41, 241) in the recess (at right side, Fig. 12) of the heat sink (230); and the choke coil (89) overlaps the heat sink (31) main body in a radial direction; except and the heat sink protrusion in a radial direction.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834